Title: John S. Barbour to James Madison, 18 March 1830
From: Barbour, John S.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Ho. of Reps
                                
                                March 18th. 1830
                            
                        
                         
                        The letter that you addressed me under date the 15th inst: was received yesterday Morning. I passed it to
                            Colo Barbour, who remarked that he had never recd the letter of which you speak of the 2nd or 3rd of March. He farther
                            said that about the date of the letter he received one from Mr Davis of Orange inclosing other letters, which had been
                            broken open on the way. This circumstance induced me to inform the Bank of the fact that it might exercise necessary
                            Caution.
                        Colo Barbour farther said that his family woud be returning in about ten days & that Mrs Barbour
                            coud take the money to you. It will be sent accordingly unless you direct otherwise. With great Respect Yrs:
                        
                        
                            
                                J. S. Barbour
                            
                        
                    